Statement by the President
I would like, most of all, to express the hope that our work with other European institutions in implementing the Treaty of Lisbon, which enters into force in a week, will flow smoothly. I am constantly working on this matter, and am in contact with both the President of the European Commission and the Prime Minister, who represents the Swedish Presidency. I would also like to repeat that the European Parliament is ready to proceed with the hearings of the commissioners-designate. We are prepared for this, and I have also informed both institutions of this - the Council and the Commission (that is, the President of the Commission).
Next week, on 1 December, it will be World AIDS Day. It is important that we always, and not only on this day, remember the victims of this terrible disease. Remembrance of the victims and knowledge of the disease may contribute to a reduction in new cases in the future.
In two weeks, on 10 December, it will be the 61st anniversary of the adoption and proclamation by the General Assembly of the United Nations of the Universal Declaration of Human Rights. Its adoption was a consequence of the events of the Second World War. The Declaration was adopted unanimously, and it is worth stressing this. The Universal Declaration of Human Rights can be considered the first significant achievement of the United Nations in the area of the protection of human rights. I draw your attention to this important date, because this area is one of the main interests of the European Parliament, and rightly so. We should always remember this matter.